DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 11/08/2022. Claims 1-2 and 4-5 are pending, and likewise Claims 1-2 and 4-5 have been examined.

Response to Amendment
Amendment filed 11/08/2022 has been fully considered by Examiner. Claims 3 and 6 have been canceled, and likewise the rejections of Claims 3 and 6 under U.S.C. 112(d) and 103 have been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks, filed 11/08/2022, Pg 5-7, have been fully considered but they are not persuasive.
Examiner believes the cited prior art of record in combination teaches the claimed limitations. 
Applicant argues that Klumperink is directed towards radio signals, rather than acoustic signals as in Claim 1, and because of this it would not be obvious to combine Klumperink and Ellis. Examiner does not agree with this, as the two references share the same field of signal processing, and applicant does not provide any evidence to show that N-Path filters could not be used as substitutes in Ellis.
Applicant argues that Klumperink teaches features of N-Path filters that would discourage their use in an acoustic setting, and therefore it would not be obvious to combine Klumperink and Ellis. Examiner disagrees with this, as Klumperink does not discourage the use of N-Path filters in an acoustic setting, it just provides information about the filter. The information provided by applicant does not prove that it would be impossible to modify Ellis with the N-Path filters of Klumperink. Even if the drawbacks provided by applicant are true, whether or not there are drawbacks, is not a consideration in obviousness to combine. The motivation for combination is provided in the previous rejection.
Applicant argues that it is not obvious that the combination of Ellis, Badami and Klumperink would result in a system with acceptable performance. Examiner argues that applicant has not provided any evidence that the combination is not possible, and speculations as to the performance of the system do not prove the combination to be impossible.
Applicant argues that Klumperink does not teach direct down-conversion, as direct down-conversion is specific to down conversion to DC. Examiner is not aware of any evidence that direct down-conversion is a term of the art with those limitations, nor is there any explicit definition of direct down-conversion in the specification of the instant application.
	For these reasons Examiner believes that the cited prior art of record teaches the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. “Classifying soundtracks with audio texture features” hereinafter Ellis, and further in view of Badami et al. “A 90 nm CMOS, 6 µW Power-Proportional Acoustic Sensing Frontend for Voice Activity Detection” hereinafter Badami, and further in view of Klumperink et al. “N-path filters and mixer-first receivers: A review” hereinafter Klumperink.

Regarding Claim 1:
Ellis teaches a method for extracting information from acoustic signals, the method comprising: 5processing the received signals in an analog front-end circuit(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale); 
converting the processed signals from the analog front-end circuit to digital signals by sampling at a rate of less than 1 kHz(Pg 5881, 3.1. Sound texture features, Para 2, Ln 5, Nyquist rate of 32 Hz); 
and processing the digital signals by a digital back-end classifier circuit(3.3. SVM classifier, Ln 6, We use support vector machines); 
wherein processing the received signals in the analog front-end comprises 10decomposing the received signals into frequency components using a bank of analog…. bandpass filters having different subband center frequencies(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale).
Ellis does not teach receiving the acoustic signals by a microphone.
In the same field of sound classification, Badami teaches receiving the acoustic signals by a microphone(Pg 297, 1 LNA and Amplifiers, Ln 1-2, interfaced with passive microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the Ellis with the microphone of Badami, as it would allow the system to capture sound input in a power efficient manner(Pg 295, Para 1, Ln 6-16).
Ellis does not teach N-path bandpass filters.
In the same field of signal processing, Klumperink teaches N-path bandpass filters(Pg 1, Fig 1, & Introduction, Para 2, Ln 4-5, N-path filters).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis and Badami, with the N-path bandpass filters of Klumperink, as they are flexible with their programmability(Pg 1, Introduction, Para 2, Ln 4-8, & Pg 1, Abstract, Ln 5-7).

Regarding Claim 2:
The combination of Ellis, Badami and Klumperink teaches the method of claim 1, and Ellis teaches subband envelope signals(Pg 5881, 3.1.1 Sound texture features, Para 2, Ln 7, subband envelopes).
The combination of Ellis, Badami and Klumperink does not teach wherein processing the received signals in the 15analog front-end comprises direct down-converting the N-path filtered signals to baseband using analog passive low-pass mixers to produce subband envelope signals.
In the same field of signal processing, Klumperink teaches wherein processing the received signals in the 15analog front-end comprises direct down-converting the N-path filtered signals to baseband using analog passive low-pass mixers to produce subband envelope signals(Pg 2, Para 4, Ln 15-23, Fig. 3 …..a mixer with differential RF input…. VI+, VQ+, VI-, VQ- are now used as output…down convert to baseband….N-path filtering occurs at the RF-input. Pg 2, Para 3, Ln 10, passive mixers).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis, Badami and Klumperink with the Down converting of the N-path signals using mixers of Klumperink, as they can offer high-linearity high-Q RF-filtering around a center frequency, which offers flexible programmability(Pg 1, Abstract, Ln 5-7).

	Regarding Claim 4
Ellis teaches a device for extracting information from acoustic signals, the device comprising: an analog front-end circuit(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale); 
25a digital-to-analog converter configured to sample at a rate of less than 1 kHz(Pg 5881, 3.1. Sound texture features, Para 2, Ln 5, Nyquist rate of 32 Hz); 
and S19-360/US21a digital back-end classifier circuit(3.3. SVM classifier, Ln 6, We use support vector machines); 
wherein the analog front-end comprises a bank of analog….bandpass filters having different subband center frequencies for decomposing the received signals into frequency components(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale).
Ellis does not teach a microphone.
In the same field of sound classification, Badami teaches a microphone(Pg 297, 1 LNA and Amplifiers, Ln 1-2, interfaced with passive microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the Ellis with the microphone of Badami, as it would allow the system to capture sound input in a power efficient manner(Pg 295, Para 1, Ln 6-16).
Ellis does not teach N-path bandpass filters.
In the same field of signal processing, Klumperink teaches N-path bandpass filters(Pg 1, Fig 1, & Introduction, Para 2, Ln 4-5, N-path filters).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis and Badami, with the N-path bandpass filters of Klumperink, as they are flexible with their programmability(Pg 1, Introduction, Para 2, Ln 4-8, & Pg 1, Abstract, Ln 5-7).

Regarding Claim 5:
Claim 5 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rand et al. (US 20200150919 A1)
Audio detection using Mel filterbank. Claims priority to provisional application with prior date.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/           Assistant Examiner, Art Unit 2658     

/RICHEMOND DORVIL/           Supervisory Patent Examiner, Art Unit 2658